Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/483,915, TABLET PERSONAL COMPUTER BRACKET WITH FLEXIBLE FOUNDATION, filed on 9/24/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, “comprising: the flexible foundation and a support frame, characterized in that” is indefinite because there are two different transitional phrases (“comprising” and “characterized”).
	Claim 2, lines 2-3, “the flexible body comprises one or more of foam particles, spongy bodies, PVC particles, PE particles and Semen Cassiae” is indefinite because it is not clear if the applicant intend to claim all of the materials together or just one of the materials. It should be changed to ---the flexible body comprising one of the groups consisting of foam particles, spongy bodies, PVC particles, PE particles or Semen Cassiae--- for clarification. 
	
	Claims 2-6 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 8,910,838 to Palmer et al.
Palmer et al. teaches a bracket with a flexible foundation comprising the flexible foundation (34) and a support frame (32). The flexible foundation is a cloth bag (vinyl, column 5, line 53) filled with a flexible body (foam, column 1, line 50). A cloth used for the cloth bag is an elastic cloth (vinyl, column 5, line 53).  The support frame is comprised of a flat support frame base (38) and a support component (48 and 50).  The flat support frame base is fixedly connected to a top surface of the flexible foundation.  The support component is connected to the flat support frame base.  The support component comprises a fixed component and a movable component (48). The fixed component is fixedly connected to the flat support frame base.  The movable component is rotatably connected with the fixed component. The movable component is also provided with a support plate (50).  The support plate is rotatably connected with the movable component.  The flexible body comprises foam particles (column 1, lines 50-51).  The flat support frame base is provided with a plurality of horizontal convex strips (36) which are parallel. 

    PNG
    media_image1.png
    907
    929
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    900
    923
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al in view of US Patent # 8,516,733 to Richey, Jr. et al.
	Palmer et al. teaches the cloth bag but fails to teach the cloth bag includes silica gel particles.  Richey, Jr. et al. teaches the silica gel particles (column 7, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added silica gel particles to Richey, Jr. et al.’s cloth bag as taught by Richey, Jr. et al. to provide soft or deformable to accommodate variety size of object for the bag to sit thereon (column 6, line 46 in Richey, Jr. et al.’s invention).   
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al in view of US Patent Application Publication # 2020/0208773 to Lin.
Palmer teaches the movable component and the flat support frame base but fails to teach the movable component and the flat support frame base having magnet.  Lin teaches the magnet (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the magnet to Palmer’s movable component and flat support frame base as taught by Lin to provide “closely attached” to the flat support frame base when the movable component is not being used (section 0031 in Lin’s invention). 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2012/0060724 to Doss et al.
US Patent # 8,657,248 to Rowzee et al.
US Patent # 4,700,634 to Mills et al. 
US Patent # 6,050,200 to Sullins et al.
US Patent # 9,115,844 to Lau
The cited references above teach the flexible bag for supporting an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/19/22